Title: General Orders, 7 March 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown tuesday March 7th 1780.
            Parole Parliament—  C. Signs Public Physic.
          
          All General and Staff officers of every denomination serving with the Army & all officers of Cavalry are to make, to the Quarter Master General as soon as possible, accurate returns of all public property belonging to his department, particularly Marques, Horseman’s and common tents and of all public horses not in the dragoon and waggon service—All officers east of the river Potowmack are to pay strict obedience to this order.
          At the request of Captain Van Dyck a Court of Enquiry is to sit tomorrow at Col. Spencer’s quarters, who is appointed President of the same, to enquire into the conduct of Captn Van-Dyck respecting the death of a Negro man, soldier in Capt. Bernard’s Company, Col. Wylly’s regiment who was killed on the night of the 14th day of January last; Each of the Pennsylvania and Maryland brigades will furnish a Captain who are to sit as members.
        